July 17, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
          CARLOS LEGUINA AND ADVANCED ALUMINUM, Appellants

NO. 14-12-00537-CV                         V.

                       SOUREN GE AND LIJIE LIU, Appellees
                        ________________________________

       Today the Court heard appellants' motion to dismiss the appeal from the judgment
signed by the court below on February 24, 2012. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellants, Carlos Leguina and Advanced Aluminum, jointly and severally.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.